Citation Nr: 0712709	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-38 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than October 4, 2001 
for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
tinnitus and assigned a 10 percent evaluation, effective 
October 4, 2001.  The veteran disagreed with the effective 
date assigned and subsequently perfected an appeal.

In November 2006,  the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is associated with the claims 
folder and has been reviewed.


FINDINGS OF FACT

1.  In January 1992, the RO denied the veteran's service 
connection claim for tinnitus.  The veteran did not appeal 
the January 1992 rating decision within one year of being 
notified and it became final.

2.  An informal claim to reopen the previously denied service 
connection claim for tinnitus was received at the RO on 
October 4, 2001.

3.  There is no communication from the veteran or his 
representative that constitutes a formal claim or that may be 
construed as an informal claim to reopen a service connection 
claim for tinnitus subsequent to the final January 1992 
rating decision and prior to October 4, 2001.





CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than October 4, 2001 for the grant of service connection for 
tinnitus.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The veteran was provided with the notice required by the VCAA 
in a March 2006 letter.  That letter essentially informed the 
veteran to submit any pertinent evidence he has in his 
possession, informed him of the evidence required to 
substantiate his earlier effective date claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.
All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, the veteran's DD-214, lay statements, and evidence 
from the VA Medical Centers in Denver and Shreveport.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The March 2006 letter also advised the veteran as to how 
disability ratings and effective dates are assigned, as 
required under the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Legal Criteria - Earlier Effective Date

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2006).  More specifically, the effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400(b)(2)(i) (2006). If a veteran files an application for 
service connection with VA and the claim is disallowed, he 
has the right to appeal that disallowance to the Board.  See 
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2006).  If he 
does not initiate an appeal within one year, or if he 
initiates a timely appeal and the appeal is denied, the 
disallowance becomes final.  See 38 C.F.R. §§ 20.302, 
20.1100, 20.1103 (2006).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 
3.400(q), (r) (2006).  Specifically, the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2006).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2006).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2006).

An informal claim must identify the benefit sought.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that VA 
"is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed and 
citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) for 
the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).

Analysis

The veteran's original claim of service connection for 
tinnitus was denied by the RO in a January 1992 rating 
decision.  The veteran did not appeal that decision within 
one year of being notified, and therefore that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

On October 4, 2001, the veteran sought to reopen his service 
connection claim for tinnitus.  In an April 2003 decision, 
the Board granted service connection for tinnitus; such grant 
was effectuated in a June 2003 rating decision and a 10 
percent evaluation was assigned, effective October 4, 2001.  

The veteran contends that he is entitled to an effective date 
prior to October 4, 2001 for the grant of service connection 
for tinnitus.  He contends that the effective date should be 
in 1975, when he reportedly received treatment for tinnitus 
at the VA Medical Center in Shreveport.

As noted, the record reflects that the veteran's application 
to reopen a claim of service connection for tinnitus was 
received at the RO on October 4, 2001.  Turning to the 
question of whether the veteran submitted an informal claim 
subsequent to the final January 1992 rating decision and 
prior to the assigned effective date of October 4, 2001, the 
Board concludes that he did not submit such a claim.  

On review of the record, there is no communication or action 
of record indicating intent to seek service connection for 
tinnitus received between January 1992 and October 4, 2001.  
In fact, the RO did not receive any communication from the 
veteran during the applicable time period.

Applying the relevant regulations, the effective date for 
service connection can be no earlier than the date of the 
claim to reopen.  See 38 C.F.R. § 3.400 (2006).  
Consequently, there is no legal basis upon which to grant an 
effective date prior to October 4, 2001 for the grant of 
service connection for tinnitus.

As the preponderance of the evidence is against the claim for 
an effective date prior to October 4, 2001 for the grant of 
service connection for tinnitus, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006).


ORDER

Entitlement to an effective date earlier than October 4, 2001 
for the grant of service connection for tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


